                        UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA


 JULIAN E. ROCHESTER,                      )
                                           )
              Plaintiff,                   )
                                           )
                                           )          1:19CV792
       v.                                  )
                                           )
                                           )
 WILLIAM BARR, et al.,                     )
                                           )
              Defendants.                  )


                                        ORDER


      On February 7, 2020, the United States Magistrate Judge’s Recommendation

was filed and notice was served on the parties pursuant to 28 U.S.C. ' 636. Plaintiff

did not file objections within the time limit prescribed by Section 636, but

subsequently filed a document entitled “Mandamus to Recuse Judge” [Doc. #4]

which is largely unintelligible but appears to include objections to the Order and

Recommendation. The Court has reviewed Plaintiff’s objections de novo and finds

that they do not change the substance of the United States Magistrate Judge’s

Recommendation [Doc. #2], which is affirmed and adopted. To the extent Plaintiff’s

Motion seeks other relief, it is without basis and will be denied.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion [Doc. #4] is DENIED, and

that this action is filed and dismissed sua sponte without prejudice to Plaintiff filing

a new complaint, on the proper § 1983 forms, in the proper district, with the full




      Case 1:19-cv-00792-NCT-JEP Document 5 Filed 08/18/20 Page 1 of 2
$400.00 filing fee at the time of filing or the requisite showing of imminent danger

of serious physical injury.

       This the 18th day of August, 2020.


                                            /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




                                         2




      Case 1:19-cv-00792-NCT-JEP Document 5 Filed 08/18/20 Page 2 of 2
